Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to amendment filed on 03/29/2021 and After Final Consideration Program Request.  
	By this amendment, claims 1-13, 15-17 and 19 are presented for further consideration.
	No new IDS have been submitted.

Response to Arguments
	Applicant’s arguments regarding the amendment submitted on 05/03/2019 have been considered and are persuasive.  Applicant's submitted request for AFCP 2.0 is a proper request and is accepted, because the AFCP 2.0 requirements: 
1. Request form (PTO/SB/434); 
2. Timely filed according to after final practice;
3. Amendment to at least one Independent Claim without broadening the scope in any aspect, and Statement verifying willingness and availability for an examiner initiated interview have been met. Examiner conducted further search and determined patentability of the amended claims.  Also, please see prior Office Actions (Claim 19 was indicated as allowable) and interview summary.  Therefore, all the previous pending rejections are withdrawn and the record is clear.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Subject Matter
Claims 1-13, 15-17 and 19 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG KORSAK whose telephone number is (571)270-1938.  The examiner can normally be reached on Monday-Friday 7:30am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





	
/OLEG KORSAK/Primary Examiner, Art Unit 2492